NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 16a0422n.06

                                        No. 15-2215

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                               FILED
                                                                              Jul 27, 2016
BEVERLY J. EZRA,                                      )                  DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellant,                           )
                                                      )
                                                            ON APPEAL FROM THE
v.                                                    )
                                                            UNITED STATES DISTRICT
                                                      )
                                                            COURT FOR THE EASTERN
DCC LITIGATION FACILITY, INC.,                        )
                                                            DISTRICT OF MICHIGAN
                                                      )
       Defendant-Appellee.                            )


       Before: SILER, GIBBONS, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. Beverly Ezra sued DCC Litigation—a subsidiary of Dow

Corning Corporation—alleging that silicone raw materials manufactured by Dow had caused her

to suffer a range of health problems. The district court eventually struck Ezra’s experts and

granted summary judgment to DCC. We affirm.

       Beverly Ezra received silicone breast implants in 1984. Her left implant ruptured nine

years later. Dow Corning filed for Chapter 11 bankruptcy in 1995, and the bankruptcy court

thereafter approved an Amended Joint Plan of Reorganization. The Plan gave breast-implant

claimants a choice: either receive fixed payments specified under the Plan, or litigate their

individual claims against Dow’s new litigation corporation—DCC Litigation. Ezra opted to

litigate and sued DCC in 2010, claiming that her silicone implants caused her muscle aches,

dizziness, chronic low-grade fevers, and fatigue, among other problems. In 2013, the district

court granted summary judgment to DCC, holding that Ezra lacked proof of general causation
No. 15-2215
Ezra v. DCC Litigation Facility

(meaning proof that exposure to silicone can cause health problems like hers as a general matter,

as opposed to specific causation, which requires proof that it caused them here). We reversed,

holding that Michigan law does not require proof of general causation in products-liability cases.

Ezra v. DCC Litigation Facility, Inc., No. 13-1491, R. 81 at PageID 4428-29.

       On remand DCC again moved for summary judgment, this time arguing that the court

should exclude all three of Ezra’s expert witnesses, and that Ezra thus could not prove that

silicone caused her injuries. The district court granted DCC’s motion, holding that two of Ezra’s

experts had not even purported to offer any methodology for their conclusions, and that her other

expert offered no conclusions at all about Ezra specifically.

       We review the court’s exclusion of Ezra’s experts for an abuse of discretion. See Pluck v.

BP Oil Pipeline Co., 640 F.3d 671, 676 (6th Cir. 2011). Federal Rule of Evidence 702 requires,

among other things, that an expert’s “testimony is the product of reliable principles and

methods[.]” Here, Ezra submitted expert reports from two medical doctors and a chemist whose

testimony she planned to use at trial. The two doctors, Jerry Bush and Justus Fiechtner, offered

no identifiable methodology in their reports; instead the doctors simply announced that Ezra’s

health problems were caused by her implants. See R. 41-3 at PageID 2264-66; R. 62-3 at PageID

3393. On appeal, Ezra likewise identifies no methodology that the doctors used to reach their

conclusions. Instead, Ezra recites platitudes about the reliability of doctors’ opinions generally.

But there is no M.D. exception to Rule 702. The district court was correct to exclude Bush and

Fiechtner’s testimony.

       Ezra’s remaining expert is Pierre Blais, Ph.D., a chemist with long experience

researching medical implants and their impacts on human tissue. R. 98-3 at PageID 5191-92.

But Blais offered no opinion as to the cause of Ezra’s health problems specifically; instead he


                                                -2-
No. 15-2215
Ezra v. DCC Litigation Facility

summarized the history of breast-implant design, and the problems associated with chemicals

used in implants. See R. 98-3; R. 98-4. And Blais admitted that his expertise does not include

offering diagnoses for patients. R. 61-2 at PageID 2970, 2959. Accordingly, the district court

held that Blais could testify about the chemical properties of silicone gel, but not about the

specific causes of Ezra’s health problems. R. 113 at PageID 5821-22. Ezra now objects to this

holding, but offers no coherent explanation for why an expert who offers no opinion about

causation in his report should nevertheless be permitted to testify about causation at trial. The

district court therefore did not abuse its discretion by limiting the scope of Blais’s testimony.

       Ezra also argues that the testimony of her three experts “collectively” satisfies Rule 702.

But Rule 702 makes no mention of considering expert testimony collectively. See Fed. R. Evid.

702. Her arguments are meritless.

       Ezra separately challenges the district court’s grant of summary judgment, which we

review de novo. See Godawa v. Byrd, 798 F.3d 457, 462 (6th Cir. 2015). In Michigan, plaintiffs

may prove causation in toxic-substance cases by circumstantial evidence alone. See Genna v.

Jackson, 781 N.W.2d 124, 129-30 (Mich. Ct. App. 2009). But that circumstantial evidence

“must facilitate reasonable inferences of causation, not mere speculation.” Skinner v. Square D

Co., 516 N.W.2d 475, 480 (Mich. 1994).

       Here, once the district court excluded the testimony of Bush and Fiechtner, Ezra was left

only with evidence that she developed medical problems sometime after she got her breast

implants, and Blais’s testimony that the chemicals in silicone implants can be toxic to humans.

That evidence is simply too weak to support anything more than mere speculation that silicone

implants caused Ezra’s medical problems. Thus, the district court correctly granted DCC’s

motion for summary judgment.


                                                 -3-
No. 15-2215
Ezra v. DCC Litigation Facility

       Finally, Ezra argues that a 1996 Social Security Administration finding that Ezra’s

implants caused her health problems is evidence of causation here. See R. 101-1 at PageID

5429. But Federal Rule of Evidence 701 prohibits lay witnesses from opining on scientific or

technical questions, and Ezra has not shown that the SSA employee who made this finding—an

attorney—is an expert qualified to testify under Rule 702. The district court was therefore

correct to exclude this evidence as well.

       The district court’s judgment is affirmed.




                                               -4-